Order entered July 10, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00563-CR

                                NIRAJ KRISHNA, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-81619-2017

                                            ORDER
       Before the Court is court reporter Susan Maienschein’s July 9, 2018 first request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record filed on or before August 7, 2018.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE